                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STACY LYNN MINGO,
                              Plaintiff,

vs.                                                                 No. 19-CV-440-SMV

ANDREW SAUL,
Commissioner of SOCIAL SECURITY ADMINISTRATION,

                              DEFENDANT.

      AGREED ORDER GRANTING UNOPPOSED MOTION FOR AN EXTENSION OF
                          TIME TO FILE BRIEFS

        THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Extension of Time to File Briefs (Doc. # 16), and Defendant having no objection, the Court

being fully advised FINDS that the Motion should be GRANTED.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand shall be filed no later

than October 23, 2019, Defendant’s Response shall be filed no later than December 23, 2019,

and Plaintiff may file a Reply and shall file a Notice of Completion of Briefing no later than

January 3, 2020.

        IT IS SO ORDERED.

                                                          ________________________________
                                                              The Honorable Stephan M. Vidmar
                                                                  United States Magistrate Judge
SUBMITTED BY:

/s/ Feliz M. Martone
Feliz M. Martone
MARTONE LAW FIRM
Attorneys for Plaintiff
111 Lomas Blvd. NW, Suite 500
Albuquerque, New Mexico 87102
Telephone: (505) 883-1260

APPROVED BY:

Email approval on 10/8/19_
Kirsten Westerland
Attorney for Defendant
